Citation Nr: 0738466	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-15 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from October 1976 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which denied, in pertinent 
part, the veteran's claim for service connection for post-
traumatic stress disorder (PTSD).  The veteran disagreed with 
this decision in June 2002.  He perfected a timely appeal in 
May 2005.  The veteran notified VA that he had moved to the 
jurisdiction of the RO in Winston-Salem, North Carolina, in 
January 2006.  In January 2007, he requested a Central Office 
Board hearing, which was held in July 2007 before the 
undersigned Acting Veterans Law Judge.


FINDING OF FACT

The record does not provide credible supporting evidence to 
verify the occurrence of the veteran's claimed PTSD-inducing 
stressors. 


CONCLUSION OF LAW

PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant with notice in July 2002, after 
the initial adjudication.  The claim was readjudicated in an 
October 2002 rating decision.  The RO provided additional 
notice to the veteran in April and August 2003 and 
readjudicated the claim was in a March 2004 rating decision 
and March 2005 statement of the case (SOC).  

The notification substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claim.

The July 2002 and April 2003 letters also included a PTSD 
Questionnaire in an attempt to obtain evidence relevant to 
the veteran's claimed in-service personal assault.  The Board 
finds that these letters provided the veteran with the notice 
required by 38 C.F.R. § 3.304(f) for personal assault PTSD 
claims.  See Bradford v. Nicholson, 20 Vet. App. 200 (2006) 
(holding that 38 C.F.R. § 3.304(f)(3) provides 
"unequivocally" that "VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault" without first providing the requisite notice).  In 
response, the veteran submitted a completed PTSD 
Questionnaire with information concerning his alleged in-
service rape to the RO in June 2003.

The RO notified the veteran of the Dingess requirements by 
letter dated in March 2006.  While notice of the Dingess 
requirements was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  The veteran's 
service connection claim for PTSD was thereafter 
readjudicated in a December 2006 supplemental statement of 
the case (SSOC).  The veteran has not alleged any prejudice 
as a result of the untimely notification, nor has any been 
shown.  Mayfield, 444 F.3d at 1328.  As the claim for service 
connection for PTSD is denied herein, no new disability 
rating or effective date for an award of benefits will be 
assigned.  Accordingly, any defect with respect to that 
aspect of the notice requirement is harmless.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  The RO also 
has obtained the veteran's service personnel records and in-
service hospitalization records from Eglin Air Force Base in 
order to attempt verification of his claimed in-service 
stressor.  As will be discussed below, however, the veteran's 
claimed in-service stressor is too vague to be capable of 
verification by the Joint Services Records Research Center 
(JSRRC).  Further, the lay indications of an alleged in-
service personal assault (the veteran's lay statements) are 
outweighed by the objective evidence (service medical and 
service personnel records) contemporaneous to active service.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the veteran's 
claims file; the veteran has not contended otherwise.

The veteran also has reported that he is receiving Social 
Security Administration (SSA) disability benefits.  While the 
veteran's SSA records have not been obtained for the 
processing of this claim, a remand to obtain these records 
would serve no useful purpose since, as will be explained 
below, the record contains no verifiable in-service stressor 
on which a valid PTSD diagnosis could be based.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); see also Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).    

VA also need not conduct an examination with respect to the 
claim of service connection for PTSD because the information 
and evidence of record contains sufficient competent medical 
evidence to decide the claim.  38 C.F.R. § 3.159(c)(4).  In 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Simply stated, the standards of McLendon are not met with 
respect to the veteran's service connection claim for PTSD.  
There is no competent evidence of an in-service stressor on 
which a valid diagnosis of PTSD could be based.  Service 
connection for PTSD cannot be granted in the absence of an 
in-service stressor and an after-the-fact medical opinion 
cannot serve as the basis for verification of an in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  
Thus, VA has substantially complied with the notice and 
assistance requirements and the veteran is not prejudiced by 
a decision on the claim at this time.

Service Connection for PTSD

The veteran contends that he incurred PTSD as a result of an 
in-service personal assault during basic training.  He also 
contends that, although he did not seek in-service treatment 
following this personal assault, he reported it to a 
psychiatric nurse while hospitalized at Eglin Air Force Base 
in 1977.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

If, however, a PTSD claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor.  Examples of such evidence include, but are not 
limited to, statements from family members, and evidence of 
behavior changes following the claimed assault.  38 C.F.R. § 
3.304(f)(3).  In Patton v. West, 12 Vet. App. 272 (1999), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, the Court) held that special consideration must 
be given to personal assault PTSD claims.  In particular, the 
Court held in Patton that the provisions in M21-1, Part III, 
5.14(c), which address PTSD claims based on personal assault, 
are substantive rules which are the equivalent of VA 
regulations and must be considered.  See also YR v. West, 11 
Vet. App. 393, 398-99 (1998).  The Board notes that M21-1, 
Part III, Chapter 5, has been rescinded and replaced, in 
relevant part, by M21-1MR, Part III, Subpart iv, Chapter 4, 
Section H30.  See generally M21-1MR, Part III, Subpart iv, 
Chapter 4, Section H30.

These M21-1MR provisions on personal assault PTSD claims 
require that, in cases where available records do not provide 
objective or supportive evidence of the alleged in-service 
stressor, it is necessary to develop for this evidence.  As 
to personal assault PTSD claims, more particular requirements 
are established regarding the development of "alternative 
sources" of information as service records may be devoid of 
evidence because many victims of personal assault, especially 
sexual assault and domestic violence, do not file official 
reports either with military or civilian authorities.  See 
M21-1MR, Part III, Subpart iv, Chapter 4, Section H30b.  
Further, the relevant provisions of M21-1MR indicate that 
behavior changes that occurred around the time of the 
incident may indicate the occurrence of an in-service 
stressor and that "[s]econdary evidence may need 
interpretation by a clinician, especially if the claim 
involves behavior changes" and "[e]vidence that documents 
behavior changes may require interpretation in relation to 
the medical diagnosis by a neuropsychiatric physician".  See 
M21-1MR, Part III, Subpart iv, Chapter 4, Section H30c.

A review of the veteran's "Enlisted Performance Record" 
shows that his performance scores were relatively unchanged 
throughout his period of active service.  The veteran 
received several non-judicial punishments in 1978 and 1979 
and was not recommended for reenlistment in August 1979.  He 
also received a general discharge by reason of misconduct - 
frequent involvement of a discreditable nature with civil or 
military authorities.  His DD Form 214 lists his discharge as 
under honorable conditions.  He received no medals or awards 
during active service.

The veteran's service medical records show that he reported a 
history of nervous trouble at his enlistment physical 
examination in October 1976.  Psychiatric examination was 
completely normal.  

The veteran was hospitalized in August 1977 for treatment of 
chronic alcoholism that existed prior to service.

A review of the veteran's in-service hospitalization records 
from Eglin Air Force Base shows that he was hospitalized in 
March and April 1979 for treatment of multiple drug use.  
Prior to admission, it was noted that the veteran had 
attempted suicide twice prior to entering service.  The 
veteran also was treated for suicidal ideation while 
hospitalized.  The discharge diagnoses included multiple drug 
abuse, a history of alcoholism in partial remission, and a 
moderate mixed personality disorder that existed prior to 
service and was in partial remission.

At the veteran's separation physical examination in August 
1979, psychiatric examination was normal.  The in-service 
examiner found no significant or interval history.

The post-service medical evidence shows that the veteran was 
hospitalized at a private facility in December 1990 for 
complaints of more severe depression and suicidal ideation.  
He reported being abused by his father as a child, several 
prior episodes of depression and suicidal ideation, and an 
attempted suicide.  He also reported being depressed and 
unable to work since an automobile accident in 1988.  The 
discharge diagnoses included PTSD.

The post-service medical evidence also shows that veteran was 
hospitalized repeatedly at VA Medical Centers for treatment 
of PTSD.  While hospitalized in July and August 2001, he 
reported being raped in basic training and described 
experiencing nightmares about the abuse.  The discharge 
diagnoses included chronic moderate to severe PTSD.  He was 
hospitalized again from March to July 2004 following 
homicidal ideation.  At that time, an extensive history of 
PTSD from childhood and military trauma was noted and the 
discharge diagnoses included PTSD.  The veteran was 
hospitalized from March to June 2005 following an 
exacerbation of his PTSD symptoms.  The discharge diagnoses 
included PTSD due to sexual trauma.  The veteran also was 
hospitalized in a day treatment program from October to 
December 2005.  At that time, the veteran described his in-
service personal trauma as being gang raped by several fellow 
sailors during basic training in 1976.  The discharge 
diagnoses included chronic PTSD secondary to military sexual 
trauma.  

The veteran received regular VA outpatient mental health 
treatment in 2002-2003 and in 2005-2005 for PTSD symptoms.

On private outpatient psychological evaluation with P.P., 
Ph.D. (Dr. P.), in July 2003, the veteran described his 
discharge due to misconduct and attributed it to the effects 
of being sexually assaulted in service.  He described his 
gang rape during basic training.  He stated that he was 
unable to see his attackers because they put a pillow over 
his head.  Dr. P. noted that there was no independent 
confirmation of this event.  Dr. P. also confirmed the PTSD 
diagnosis and concluded that the veteran had a long-standing 
history of PTSD.

In a July 2007 letter, S.B.H., Ph.D., stated that she had 
been seeing the veteran on a weekly basis for individual 
psychotherapy since March 2005.  The veteran was being 
treated for symptoms of trauma stemming from his in-service 
sexual assault.  The veteran's PTSD symptoms included 
nightmares 1 to 2 times weekly, chronic anxiety, depression, 
and transient suicidal ideation.  

There is a diagnosis of PTSD of record.  Thus, the central 
issue in this case is whether the record contains credible 
supporting evidence that a claimed in-service stressor 
actually occurred which supports the diagnosis.  The evidence 
necessary to establish the occurrence of a stressor during 
service varies depending on whether the veteran was "engaged 
in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60 
(1993).  

Here, the veteran does not contend and no competent evidence 
shows that he engaged in combat with an enemy force.  In such 
cases, the record must contain other corroborative evidence 
that substantiates or verifies the veteran's statements as to 
the occurrence of the claimed stressors.  See West (Carlton) 
v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  Thus, the issue to be resolved is whether 
there is credible supporting evidence of the alleged in-
service personal assault. This question is one of fact to be 
resolved by VA adjudicators alone.  See Wilson v. Derwinski, 
2 Vet. App. 614 (1992); Wood v. Derwinski, 1 Vet. App. 190 
(1991).  

In this case, the Board finds that all development suggested 
by the evidence of the veteran's alleged in-service rape has 
been completed to the extent possible.  See Patton, supra.  
The RO provided the veteran with the appropriate PTSD 
Questionnaire for claims based on personal assault.  
Unfortunately, although the veteran has asserted that his in-
service stressor occurred when he was gang raped during basic 
training in 1976, he has not provided sufficient information 
about this claimed in-service stressor such that it can be 
verified by JSRRC.  The veteran's own lay statements and 
Board hearing testimony indicate that he did not report his 
in-service personal assault and could not identify the 
persons involved in this incident which caused him to 
experience PTSD symptoms, so there would be no official 
records that could be researched by JSRRC to verify that the 
veteran's claimed in-service stressor, in fact, occurred.  
The veteran's description of his claimed in-service stressor 
(being gang raped by unidentified fellow sailors during basic 
training) also is too vague to submit for verification by 
JSRRC. 

The Board finds that the indications of an alleged in-service 
rape (the veteran's post-service lay statements) are 
outweighed by objective medical evidence which is 
contemporaneous to service.  The veteran has asserted 
repeatedly in lay statements and in his July 2007 Travel 
Board hearing testimony that he reported his in-service 
personal assault to a psychiatric nurse while hospitalized at 
Eglin Air Force Base; the Board acknowledges that the veteran 
was hospitalized for treatment of multiple drug use and 
suicidal ideation at Eglin Air Force Base in 1979 and does 
not dispute his sincerity concerning what he reported while 
hospitalized.  As noted, however, a review of the veteran's 
service medical records, including hospitalization records 
and nursing notes from Eglin Air Force Base, does not show 
any references to an in-service personal assault.  Nor do the 
service medical records show that the veteran was treated for 
any problems stemming from his alleged in-service personal 
assault at any time during active service.  Instead, these 
records show that the veteran reported a pre-service history 
of nervous trouble at his October 1976 enlistment physical 
examination and was treated in August 1977 for chronic 
alcoholism which existed prior to service and was 
hospitalized for treatment of multiple drug use and suicidal 
ideation at Eglin Air Force Base in 1979.  Finally, the 
veteran's service personnel records do not show any changes 
in his performance as an enlisted sailor that could be 
related to changes in behavior prompted by the veteran's 
alleged in-service personal assault.  

The Board notes that Dr. P. concluded in July 2003 that the 
veteran had a longstanding history of PTSD and that, 
following the veteran's December 2005 discharge from a VA day 
treatment program, the diagnoses included chronic PTSD 
secondary to military sexual trauma.  However, it appears 
that the July 2003 and December 2005 opinions were based 
solely on the history provided by the veteran which is not 
totally supported by the record.  As noted, the veteran's lay 
assertions are outweighed by the objective evidence in his 
service medical and service personnel records.  Thus, it is 
clear that the July 2003 and December 2005 opinions are 
merely a recitation of the veteran's own contention; there is 
no indication that either examiner was rendering a medical 
opinion as to the date of onset based on the clinical or 
objective evidence.  See Kowalski v. Nicholson, 19 Vet. App. 
171 (2005).

Although the veteran has been diagnosed with PTSD since 
service separation, and although he has alleged that he was 
raped during basic training, the Board finds that the 
objective medical evidence contemporaneous to active service 
outweighs lay indications of an alleged in-service rape.  
There also is no credible evidence which verifies the 
veteran's claimed in-service stressor.  Thus, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for PTSD.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


